Citation Nr: 0124766	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-03 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to October 
1945 and from March 1946 to February 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in September 
2000 for additional development of the record.  



REMAND

The record reflects that the veteran died in January 1998 at 
the age of 83.  

The Certificate of the Death indicates that the immediate 
cause of the veteran's death was adenocarcinoma of the 
prostate, the onset of which was not listed on the death 
certificate.  No other significant conditions contributing to 
death were identified.  

At the time of his death, the veteran's service-connected 
disabilities included: arteriosclerotic heart disease with 
hypertension, rated as 30 percent disabling; prostatectomy, 
rated as 20 percent disabling; osteoarthritis of the 
lumbosacral spine, rated as 10 percent disabling; vasectomy, 
rated as noncompensably disabling; and tonsillectomy, rated 
as noncompensably disabling.  

The appellant asserts that the veteran's service-connected 
prostatectomy due to enlarged prostate caused his prostate 
cancer which ultimately led his death.  

In the alternative, the appellant asserts that the veteran's 
immediate cause of death was due to heart problems, for which 
the veteran was also service connected.  

In the September 2000 Remand, the Board noted that the post-
service medical evidence of record included treatment reports 
from 1997 until shortly before the veteran's death in January 
1998 from the VA Medical Center.  The reports indicate that 
the veteran suffered from prostate cancer just prior to his 
demise in January 1998 and that he was diagnosed with the 
prostate cancer about 15 years earlier, but there were no 
medical records in the veteran's claims file which confirmed 
the timing of the prostate cancer diagnosis.  Moreover, the 
veteran's terminal hospital records were not of record.  

Also, in the Remand, the Board noted that the appellant also 
contended that the veteran's terminal hospital records, which 
had not yet been located, would show that the veteran died in 
the emergency room at the VA Medical Center.  The appellant 
asserted that the ambulance medical personnel worked on the 
veteran at home and the VA Medical Center personnel worked on 
the veteran's heart in the emergency room where he died.  

The appellant asserted that the veteran's service-connected 
heart condition was a major contributing factor in his death.  
As such, the appellant contends that the veteran's terminal 
hospital should be obtained and reviewed, as they are vital 
to her claim.  

The Board appropriately requested that the RO undertake steps 
to obtain the aforementioned records.  

Pursuant to the September 2000 Remand directives, the RO 
obtained additional VA records from 1972 through 1998.  These 
records show a diagnosis of prostate cancer as early as 1985.  
However, the records are negative for any treatment after 
January 19, 1998 including any terminal hospital records or 
ambulance treatment records.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a Remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the Remand.  

It was further held that where the Remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again.  

In addition, the Board now notes in this case that there has 
been a significant change in the law during the pendency of 
this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the Stegall violation and the recent change in 
the law due to VCAA, this matter is REMANDED to the RO for 
the following action:

1.  After obtaining any necessary 
authorization, the RO should contact the 
VA Medical Center in order to attempt to 
obtain the terminal hospital records of 
the veteran and/or any other medical 
records dated after January 19, 1998.  In 
addition, the RO should obtain any 
medical records not already associated 
with the claims file which would tend to 
support the veteran's claim.  These 
records should be associated with the 
claims file.  

2.  The appellant should be afforded 
another opportunity to submit competent 
medical evidence to support her 
assertions that the veteran's service-
connected disabilities either caused or 
contributed materially in producing the 
his demise.  

3.  Following completion of the 
development requested hereinabove, the 
originating agency should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the 
originating agency should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and they should be 
provided with an appropriate opportunity 
to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



